IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LEAH BRIZZY,
Plaintiff,
v. : 3:47-cv-2305
: (JUDGE MARIANI)
LUZERNE COUNTY CHILDREN
AND YOUTH SERVICES, et al.,
Defendants.
ORDER

AND NOW, THIS Zoe DAY OF AUGUST 2019, upon
consideration of the Motion of Defendants, Luzerne County Children and Youth Services
and Luzerne County, to Dismiss Plaintiffs Complaint (Doc. 20), for the reasons discussed in
the simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED THAT:

1. The Motion of Defendants, Luzerne County Children and Youth Services and
Luzerne County, to Dismiss Plaintiffs Complaint (Doc. 20), is DENIED IN PART, and
GRANTED IN PART;

2. The motion is GRANTED as to punitive damages on the basis that Plaintiff concedes
that she made no such claim;

3. The motion is DENIED in all other respect

 

Robert D. Mariath—~
United States District Judge
